ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In applicant’s response to election requirement received 28 February 2022, the remarks indicated an election of Species C (figs. 8 & 9), while the amended claims filed concurrently appeared to (inconclusively) indicate an election of Species B (figs. 6 & 7) as claims apparently directed to Species B remained pending while at least one claim apparently directed to Species C was indicated as withdrawn.
	In a telephone interview held 06 June 2022, applicant’s representative Paul E. Rossler confirmed an election without traverse of Species B (figs. 6 & 7), as previously indicated by the claims, rather than Species C (figs. 8 & 9) as previously stated in the remarks. 
In view of the above, applicant’s election without traverse of Species B (figs. 6 & 7) is acknowledged. Claims 1, 3-6, 9 & 13-15 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Response to Amendment
This office action is responsive to the preliminary amendment filed on 28 February 2022.  As directed by the amendment: claims 1, 6-10, 13 & 14 have been amended, claims 2, 11 & 12 have been cancelled, and no claims have been added.  Thus, claims 1, 3-10 & 13-15 are presently pending in this application, with claims 1, 3-6, 9 & 13-15 currently withdrawn. 
Examiner’s Comment on Withdrawn Claims
	To promote compact prosecution in the event of potential future rejoinder, it is noted that the preamble of claim 14 appears to have been omitted in error in the 28 Feb 2022 amendment.

Claim Objections
Claim 10 is objected to because of the following informality:
Line 1: “claim [8]” should instead read “claim 8” to avoid confusion. Brackets are used to indicate reference numbers from the specification, but “8” in this instance is referring to a claim number, not a reference number. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dos Santos Junior (US 2007/0194033; hereafter Dos Santos).
Regarding claim 7, Dos Santos discloses (figs. 1-4) a closure (incl. lid 1) for a cylindrical vessel (e.g., a PIG chamber; see abstract and title; see cylindrical mouth 2), the closure comprising: 
holding means (incl. at least clamps 3, handle 4, and associated linkage) for properly securing the closure in a fully closed state (e.g., fig. 3), the holding means including a pair of clamp rings (3) having a predetermined actuation force above the weight of the pair of clamp rings (see below); 
a pressure warning lock hole (i.e. hole 5 in mouth 2 for receiving pressure warning lock 6); and 
a block (see “Block A” and “Block B” in annotated fig. 3 below) connected to the pair of clamp rings (see figs. 2 & 3) and sized to at least partially overlap the pressure warning lock hole when the pair of clamp rings is not in the fully closed state and to fully expose the pressure warning lock hole when the pair of clamp rings is in the fully closed state (see below).

Regarding the limitation “the holding means including a pair of clamp rings having a predetermined actuation force above the weight of the pair of clamp rings” as best understood, in order to actuate the holding means including the pair of clamp rings, at least when in a vertical orientation as shown in the figures, an actuation force above the weight of the pair of claim rings would be required, as the force must overcome the weight of the clamp rings, lifting them upward and together into the fully closed configuration. 
It is also noted that the structure of the holding means disclosed by Dos Santos appears to be substantially identical to that recited in the claims. As set forth in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See also MPEP § 2114(I). 
Finally, such holding means, per se, appear to be indicated in the applicant’s specification as known prior art (see Background section and first paragraph of the Detailed Description) and the specification does not otherwise appear to specifically disclose any difference in structure which would result in a different predetermined actuation force as compared to the structure of Dos Santos or the other prior art references cited. 

Regarding the limitation “a block connected to the pair of clamp rings and sized to at least partially overlap the pressure warning lock hole when the pair of clamp rings is not in the fully closed state and to fully expose the pressure warning lock hole when the pair of clamp rings is in the fully closed state”, as can be seen in annotated fig. 3 below (and in combination with fig. 2), the elements indicated and “Block A” and “Block B” are connected to the pair of clamp rings (e.g. each block is directly connected to a respective clamp ring). Additionally, as can be seen in fig. 3, when the pair of clamps are in the fully closed state, the blocks are sized (i.e. shaped or configured, etc.) to fully expose the pressure warning lock hole via alignment of a respective opening (also indicated at 5) in each to allow the pressure warning lock (6) to be inserted or removed therefrom (see para. 9, lines 7-16). 
In contrast, fig. 2 shows the pair of clamp rings in a relatively open state, with the blocks moved apart. While the blocks are not shown overlapping the pressure warning lock hole in that particular state, as can be understood by comparing fig. 2 to fig. 3, the two blocks must move toward one another as the holding means moves the pair of clamps from the fig. 2 position toward the fig. 3 position and, during this movement, there would be at least some positions wherein the edges of each block at least partially overlap the pressure warning lock hole when the pair of clamp rings is not in a fully closed state, before the openings in the blocks finally align in the fully closed state to again expose the pressure warning lock hole. 
In view of the above, the limitations of claim 7 are met. 

    PNG
    media_image1.png
    592
    664
    media_image1.png
    Greyscale



Regarding claim 8, the closure of Dos Santos reads on the additional limitations wherein the holding means include a linkage (see “Linkage A” and “Linkage B” in annotated partial fig. 2 below) connecting the pair of clamp rings (as shown), the block moving with the linkage (i.e., “Block A” moves with “Linkage A” via mutual connection to one clamp ring; “Block B” moves with “Linkage B” via mutual connection to the other clamp ring) and including a bracket (each block is formed as a bracket, as shown) having an upper arm (“Upper Arm”, below) running parallel to the linkage (i.e., in a circumferential direction with respect to the clamp rings) and a lower arm (“Lower Arm”, below) running perpendicular to the linkage (i.e. in a transverse / longitudinal direction, as shown).
The examiner notes that the relative descriptions of “upper arm” and “lower arm” as claimed are not established with respect to any particular component or orientation such that they are seen merely as intended use. The closure of Dos Santos could conceivably be used in orientations other than the one shown in the figures, such that one or both of the “upper arms” would be above the respective “lower arm”. Additionally, such terms could be seen as relative to a particular component or other reference system other than the being, e.g. geodetically upper or lower. In view of the above, the limitations of claim 8 are met. 

    PNG
    media_image2.png
    367
    727
    media_image2.png
    Greyscale








Regarding claim 10, the closure of Dos Santos reads on the additional limitation wherein the holding means include a handle (4).
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753